Citation Nr: 0121362	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for insulin 
dependent diabetes mellitus, currently evaluated as 40 
percent disabling.

2.  Entitlement to a separate (compensable) disability 
evaluation for diabetic retinopathy.

3.  Entitlement to a separate (compensable) disability 
evaluation for erectile dysfunction.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1977 and from September 1978 to January 1983.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas which granted the 
veteran's claim of entitlement to service connection for 
insulin dependent diabetes mellitus. A 20 percent disability 
rating was assigned.  The RO denied entitlement to service 
connection for neck and shoulder disabilities and for 
secondary service connection for impotency and defective 
visual acuity.  

A September 2000 Supplemental Statement of the Case granted 
an evaluation of 40 percent for the veteran's service-
connected diabetes.  The RO noted that diabetic retinopathy 
and erectile dysfunction were considered to be part of the 
symptomatology of the veteran's diabetes mellitus.  However, 
separate compensable evaluations for diabetic retinopathy and 
erectile dysfunction were denied.  

The issues of entitlement to service connection for cervical 
disability and for a bilateral shoulder disability will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  The veteran's diabetes does not cause episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations a year or twice a month visits to a diabetic 
care provider.

2.  The veteran's visual acuity in December 1998 was 
corrected to 20/40 in the right eye and 20/30 in the left 
eye.  

3.  There is evidence of erectile dysfunction.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent is not warranted 
for insulin dependent diabetes mellitus.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2001).

2.  The criteria for the assignment of a separate 
(compensable) rating for diabetic retinopathy have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.119, Diagnostic Code 7913, 4.84a, Diagnostic Code 6079, 
Table V (2001)  

3.  The criteria for the assignment of a separate 20 percent 
disability rating for erectile dysfunction have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913, 4.115b, Diagnostic Code 7522 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability evaluation for 
service-connected diabetes mellitus and separate 
(compensable) evaluations for diabetic retinopathy and 
erectile dysfunction, which as indicated in the Introduction 
have previously been recognized by VA as being associated 
with his service-connected diabetes.  

In the interest of clarity, the Board will first set forth 
factual background common to the three issues which are being 
decided herein.  Thereafter, it will provide the law and 
regulations pertinent this case.  The Board will then analyze 
the veteran's claims and render a decision.

Factual background 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records reveal a history of 
borderline diabetes mellitus in March 1979.

Private medical records dated from September 1986 to December 
1997 reveal multiple elevated glucose levels on laboratory 
tests.  It was noted in May 1990 records from St. Francis 
Regional Medical Center that the veteran was begun on insulin 
for his diabetes, which brought his blood sugars under fairly 
good control.  The diagnosis by D.M.W., M.D., in November 
1994 included diabetes mellitus, probably out of control 
secondary to noncompliance, and erectile dysfunction 
secondary to diabetes.  The assessments by Dr. W. in November 
1997 were diabetes, unknown control; and impotence, surely 
secondary to diabetes.

According to a December 1997 examination report from J.H.G., 
M.D., the veteran complained of erectile dysfunction, with an 
inability to have intercourse for the previous 2.5 years.  He 
reported occasional partial a.m. erections of insignificant 
rigidity for penetration.  He had normal orgasm ejaculation 
but decreased libido.  It was noted that the veteran was 
taking Insulin and Rezulin.  Physical examination revealed an 
uncircumcised penis.  The diagnosis was erectile dysfunction 
secondary to diabetes, cigarette smoking and obesity.  

The veteran filed his initial claim of entitlement to service 
connection for diabetes mellitus (VA Form 21-5256) on 
December 31, 1997.

On VA general medical evaluation in March 1998, the veteran 
said that he had been insulin dependent since 1992 and was 
currently on 70/30 Humulin 45 units in the morning and 35 
units in the evening, as well as 400 mg of Rezulin in the 
morning.  He ate between 1,800 and 2,000 calorie, ADA diet.  
He did not exercise on a regular basis.  Physical examination 
revealed that the veteran was 73 inches tall and weighed 247 
pounds.  His sitting blood pressure was 120/90.  No 
cardiovascular or respiratory abnormality was found.  A 
urinalysis was negative with negative glucose and no ketones.  
The diagnosis was insulin dependent diabetes mellitus.

According to a June 1998 medical report from L.W.N., M.D., 
the veteran had had diabetes since 1977 and was at high risk 
for developing diabetic retinopathy.  Corrected vision was 
20/30 in the right eye and 20/30-1 in the left eye.  Mild 
lens changes were seen bilaterally.  Examination of each 
fundus showed scattered intraretinal hemorrhages and 
microaneurysms in each eye.  There were very small areas of 
neovascularization in each eye, and Dr. N. was concerned 
about the possibility of progressive changes.

Private outpatient records in December 1998 reveal that 
corrected visual acuity was 20/40+3 on the right and 20/30- 
on the left.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Specific schedular criteria

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 40 percent 
disability rating is assigned where there is a requirement 
for insulin, restricted diet, and regulation of activities.  
A 60 percent rating is warranted where there is a requirement 
for insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 100 
percent rating is warranted where there is a requirement for 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2000).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near with record of the refraction.  The best 
distance vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. 
§ 4.75 (2001).

When central visual acuity in each eye is 20/40, a 
noncompensable evaluation is assigned; when central visual 
acuity in one eye is 20/50 and vision in the other eye is 
20/40, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079, Table V.

A 20 percent evaluation is warranted for deformity of the 
penis with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Initial matters - duty to assist/standard of proof

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the increased 
rating issues presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claims.  In fact, he submitted medical evidence in 
support of his claim.  There is sufficient evidence of record 
with which the Board may make informed decisions.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claims.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A). 

The Board has considered whether a remand of the increased 
rating issues on appeal is necessary in order to provide the 
veteran with another VA examination.  However, the Board 
believes that the record already contains sufficient medical 
evidence in the form of the veteran's service and post-
service medical records and extensive recent VA and private 
examination reports, which will be discussed in detail below.  
Under these circumstances, the Board sees no need for 
scheduling another examination.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
increased rating issues on appeal has been consistent with 
the provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits as to the issues of 
entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus and entitlement to separate (compensable) 
evaluations for diabetic retinopathy and erectile 
dysfunction.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As a final initial matter, the Board notes in passing that 
the veteran and his representative have not requested 
consideration of an extraschedular rating in this appeal, and 
the RO has not addressed the matter of an extraschedular 
rating on its own initiative.  The Board is therefore without 
authority to address the matter of extraschedular ratings, 
and it will not do so.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).    

Entitlement to an evaluation in excess of 40 percent for 
service-connected diabetes mellitus.

The veteran's diabetes mellitus is currently evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  He seeks a higher disability rating.  
He has not presented specific contentions as to why an 
increased rating is warrant; in essence, he relies on the 
medical reports in the file.

The evidence on file indicates that the veteran has been 
diagnosed as having diabetes since 1977 and that he had been 
using insulin since approximately 1990.  His diabetes was 
noted to be out of control in November 1994 secondary to 
noncompliance with his insulin regimen.  When examined by VA 
in March 1998, the veteran was on a restricted diet; he did 
not exercise on a regular basis.  No cardiovascular or 
respiratory symptoms were found.  A urinalysis was negative, 
with no glucose or ketones.  Insulin dependent diabetes 
mellitus was diagnosed.  

Although the veteran requires insulin for his diabetes and is 
on a restricted diet with regulation of activities, the 
record does not show that he has been hospitalized or has 
gone to a diabetic care provider due to ketoacidosis or 
hypoglycemic reactions.  Consequently, the Board finds that 
the disability picture associated with the veteran's service-
connected diabetes mellitus does not more nearly approximate 
the criteria for a 60 percent evaluation as described in the 
provisions of Diagnostic Code 7913. Indeed, the veteran's 
current symptoms of diabetes mellitus fall squarely with the 
criteria for a 40 percent rating, which is in fact currently 
assigned.

Fenderson considerations

The veteran's claim for an evaluation in excess of 40 percent 
for diabetes mellitus is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In such cases, separate disability evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

In this case, the evidence noted above does not indicate that 
the level of severity of the veteran's service-connected 
diabetes mellitus has appreciably changed since he filed his 
initial claim on December 31, 1997.  Accordingly, the Board 
concludes that the criteria for a 40 percent disability 
evaluation for the veteran's diabetes mellitus is warranted 
effective from December 31, 1997.   


Entitlement to separate (compensable) evaluations for the 
veteran's service-connected diabetic retinopathy and erectile 
dysfunction.

As noted above, compensable complications of diabetes are 
evaluated separately; noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Thus, the Board's inquiry must be whether, with 
respect to either or both diabetic retinopathy or erectile 
dysfunction, there is evidence of  symptomatology sufficient 
to warrant the assignment of a compensable disability rating.

The veteran has presented no specific argument as to why 
compensable disability ratings may be assigned for the 
diabetic retinopathy and erectile dysfunction.  His 
representative, in a July 2001 VA Form 646, merely indicated 
that the veteran believed that "these conditions were 
deteriorating and should have a separate, compensable 
evaluation." 

Diabetic Retinopathy

Diabetic retinopathy is rated as loss of visual acuity.  
Pursuant to 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6079 
and Table V, a noncompensable evaluation is warranted where 
central visual acuity is 20/40 in both eyes.  A compensable 
evaluation is not warranted unless competent medical evidence 
reflects corrected vision of 20/50 in one eye and 20/40 in 
the other eye.  

The veteran's corrected visual acuity was 20/30 in the right 
eye and 20/30 in the left eye in June 1998 and was 20/40 in 
the right eye and 20/30 in the left eye in December 1998.  He 
therefore does not meet the criteria for a compensable 
evaluation for defective central visual acuity.

Since the veteran's diabetic retinopathy does not meet the 
criteria for a compensable evaluation, it is considered part 
of the diabetic process under Diagnostic Code 7913.  
Consequently, a separate (compensable) evaluation is not 
warranted for diabetic retinopathy.

Erectile Dysfunction

This disability is rated under a closely related disability, 
38 C.F.R. § 4.115(b) Diagnostic Code 7522, deformity of the 
penis with loss of erectile power.  See 38 C.F.R. § 4.20 
(2000).  The Board has reviewed 38 C.F.R. Part 4 and can find 
no other diagnostic code that would be more appropriate in 
rating the veteran's disability, and the veteran has not 
suggested a more appropriate rating code.

Pursuant to the criteria for Diagnostic Code 7522, two 
distinct elements are ordinarily required for a compensable 
rating: (1) deformity and (2) loss of erectile power.  In 
this case, the clinical findings do not indicate the veteran 
has a penile deformity, nor does he so claim.  According to 
the results of the December 1997 examination by Dr. J.H.G. 
for erectile dysfunction, there was no evidence of any penile 
deformity.  Obviously deformity of the penis is not part of 
the veteran's service-connected diabetes.  Accordingly, the 
Board will evaluate the veteran's disability exclusively 
based on erectile dysfunction.  See 38 C.F.R. § 4.20 [it is 
not expected that all cases will show all the findings 
specified; above all, a coordination of rating with 
impairment of function will be expected in all cases].

The medical evidence indicates that the veteran has a many 
year history of erectile dysfunction which has been 
attributed to his service-connected diabetes mellitus, 
although other factors such as cigarette smoking and obesity 
have been implicated.  During a specialist evaluation of his 
problem in December 1997, the veteran reported that he had 
been unable to have sexual intercourse for the past 2 1/2 
years.  The examining physician's impression was erectile 
dysfunction.   

After having carefully considered the matter, the Board 
believes that the medical and other evidence in this case 
supports the assignment of a compensable disability rating 
for loss of erectile power.  The Board believes that under 
Diagnostic Code 7522, there is pathology sufficient more 
closely approximate a 20 percent rating.  See 38 C.F.R. § 4.7 
(2000).  Accordingly, a separate disability rating is 
assigned for erectile dysfunction under Diagnostic Codes 7913 
and 7522.  To that extent, the appeal is allowed.

ORDER

An increased rating for insulin dependent diabetes mellitus 
is denied.

A separate (compensable) evaluation for diabetic retinopathy 
is denied.

A separate evaluation of 20 percent for erectile dysfunction 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The veteran's service medical records reveal complaints of 
neck and bilateral shoulder problems.  Post-service medical 
records also reveal complaints involving the neck and 
shoulder, and there is some medical evidence of current neck 
and shoulder disability.  A February 1998 MRI of the cervical 
spine showed disc herniation.  No medical opinion on the 
relationship between any current cervical spine and/or 
shoulder disability and service is on file.

As noted above, during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, VCAA was 
signed into law.  The VCAA eliminated the former requirement 
that in essence required a claimant veteran to furnish 
medical evidence of a nexus between his military service and 
his currently claimed disabilities.  Cf. Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000).  It is therefore 
incumbent upon VA to schedule the veteran for an examination 
to determine whether there is any nexus between his claimed 
neck and shoulder conditions and his service.  

Accordingly, this case is REMANDED to the M&ROC for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers who may possess 
additional records pertinent to his 
pending claims for service connection for 
cervical spine disability and for 
bilateral shoulder disability.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the M&ROC should obtain 
and associate with the file all records 
noted by the veteran that are not 
currently on file.

2.  If the M&ROC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.

3.  When the above actions have been 
completed, the M&ROC should arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
current cervical spine and/or shoulder 
disability.  The veteran's VA claims 
folder, including a copy of this REMAND, 
must be made available to the examiner 
for review.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current neck 
and/or shoulder disability is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed should be provided.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, the M&ROC should review 
the veteran's claims file and ensure that 
all developmental actions have been 
conducted and completed in full.  The 
M&ROC should undertake any other 
indicated development warranted under the 
VCAA and should readjudicate the issues 
of entitlement to service connection for 
cervical spine disability and for 
bilateral shoulder disability.  If the 
benefits sought on appeal are not 
granted, the M&ROC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the M&ROC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



